Citation Nr: 0912252	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the Veteran's service-connected disabilities alone are 
not of such nature and severity as to prevent him from 
securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1110, 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter advised that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The November 2005 SOC describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the March 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the September 2005 rating decision, November 2005 
SOC, and January 2007, November 2007, and March 2008 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  In addition, the Veteran has demonstrated, 
through submission of various statements in support of his 
claim and additional evidence, that he is fully aware of the 
type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his or her education 
and occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, VA Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry as to TDIU is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither non-service-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a 
claim based on unemployability, it is necessary that the 
record reflect some factor which places the claimant in a 
different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment because of 
economic circumstances is not enough.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.  As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran's claim for TDIU (on VA Form 21-8940) was filed 
in November 2004.  As noted above, the RO sent him a VCAA 
development letter in March 2005, in which, in pertinent 
part, it asked him to complete and return a VA Form 21-4192 
(Request for Employment Information) to facilitate the RO's 
obtaining information about the circumstances of his 
termination from employment with the company he listed as his 
last employer.  The record is devoid of any response to that 
request by the Veteran.

In this case, the Veteran contends that he is unable to 
secure gainful employment due to his service-connected 
disabilities.  Specifically, in his November 2005 Notice of 
Disagreement, he asserted that he is unemployable due to his 
service-connected peripheral neuropathy secondary to diabetes 
mellitus, type II.  

Currently, the Veteran has been awarded the following 
disability evaluations: 30 percent effective from November 
25, 2005, and 50 percent effective from February 27, 2007, 
for glaucoma associated with type II diabetes mellitus; 
10 percent effective from November 23, 2004, and 50 percent 
effective from February 27, 2007, for peripheral neuropathy 
of the right upper extremity associated with type II diabetes 
Mmllitus; 10 percent effective from November 23, 2004, and 40 
percent effective from February 27, 2007, for peripheral 
neuropathy of the right lower extremity associated with type 
II diabetes mellitus; 10 percent effective from November 23, 
2004, and 40 percent effective from February 27, 2007, for 
peripheral neuropathy of the left lower extremity associated 
with type II diabetes mellitus; 10 percent effective from 
November 23, 2004, 20 percent effective from February 27, 
2007, and 40 percent effective from September 19, 2007, for 
peripheral neuropathy of the left upper extremity associated 
with type II diabetes mellitus; 20 percent effective from 
October 23, 2001, for type II diabetes mellitus; 10 percent 
effective from November 23, 2004, for hypertension associated 
with type II diabetes mellitus; and zero percent effective 
from November 23, 2004, for impotence associated with type II 
diabetes mellitus.  These awards have resulted in a combined 
service-connected disability rating of 20 percent from 
October 23, 2001, 60 percent from November 23, 2004, 70 
percent from November 25, 2005, and 100 percent from February 
27, 2007.  

The Board notes that the Veteran's 100 percent combined 
rating makes him ineligible for consideration for TDIU 
effective from February 27, 2007.  See Green v. West, 11 Vet. 
App. 472, 476 (1998); 38 C.F.R. § 4.16(a) (2002).  However, 
prior to that date, because many of his disabilities stem 
from his diabetes mellitus and are thus combined and 
considered as one disability under 38 C.F.R. §§ 4.16(a)(1) 
and 4.16(a)(2), the Veteran has met the threshold criteria 
for schedular consideration for a grant of TDIU under 
38 C.F.R. § 4.16(a) from November 25, 2005, in that he has 
one disability which is rated at 60 percent or greater.  

Further, the Board acknowledges the Veteran's November 2004 
claim for total disability based on individual 
unemployability, wherein he contended he had not worked since 
February 10, 1998.  In addition, the information in the 
claims file suggests that he has been receiving Social 
Security Disability benefits since February 10, 1998.      

However, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, alone.  Rather, 
the evidence shows that his inability to work is caused by 
osteoarthritis, a non-service-connected disorder.

In 1998, the Veteran applied for and began receiving Social 
Security Disability (SSD) benefits.  In his application for 
benefits, Form SSA-3369-F6, the Veteran stated he had worked 
as a laborer for the same company from August 27, 1968, to 
February 10, 1998.  On Form SSA-3368-BK, he listed his 
disabling condition as osteoarthritis in his hands and knees, 
and that this condition caused him to stop working on 
February 10, 1998.  Thus, although the Veteran currently 
asserts that his inability to work is caused by diabetes and 
its sequelae, he applied for SSD benefits citing 
osteoarthritis as the cause for his unemployability.    

The medical evidence also indicates the Veteran's inability 
to work is caused by osteoarthritis, which is a non-service-
connected disability.  A February 1998 questionnaire 
completed by Dr. Z.C. for Aetna U.S. Healthcare for the 
purpose of unemployment benefits lists the Veteran's 
diagnoses as osteoarthritis and hypertension, stating that 
the Veteran was unable to work as of February 10, 1998, due 
to this condition.  Dr. Z.C. completed another disability 
benefit application on behalf of the Veteran in April 1998 
for American Bankers Insurance Group, on which application 
the Veteran's inability to work is attributed to 
osteoarthritis.  Diabetes is not listed on these forms as a 
primary, or even a secondary, disabling condition.  

Next, during an Agent Orange examination conducted at the VA 
Central Texas Health Care System (HCS) in October 2002, the 
Veteran stated he had was receiving Social Security 
Disability benefits because of severe arthritis.  

In April 2005, the Veteran was afforded a VA examination.  
The examiner reviewed the claims file and noted the history 
of diabetes, hypertension, degenerative joint disease, 
peripheral neuropathy, and impotence.  The Veteran stated he 
had worked as a truck driver until 1998, when he stopped 
working because of the arthritis in his knees and hips.  He 
was having trouble getting in and out of the truck, as well 
as with the clutch on the standard transmission vehicles.  He 
said his termination of employment was early retirement.  The 
examiner concluded it was less likely than not that the 
Veteran's unemployability was significantly related to the 
service-connected disabilities of diabetes mellitus and its 
complications of neuropathy, impotence, and hypertension; 
rather, unemployability was related to non-service-connected 
degenerative joint disease of the lower extremities.  

The Veteran was afforded another VA examination in July 2006.  
The Veteran stated that he worked as a smelter for 30 years 
until 1998 when he retired, and that he did not retire 
because of osteoarthritis or any other medical reason.  He 
denied any history of severe joint pain.  The examiner 
assessed osteoarthritis of multiple joints, Diabetes Mellitus 
Type II, and peripheral neuropathy, erectile dysfunction and 
hypertension, all likely related to Diabetes.  The examiner 
noted the February 1998 statements from the Veteran's doctor 
wherein it was noted the Veteran was totally disabled 
secondary to osteoarthritis.  Thus, the examiner concluded, 
the Veteran's unemployability is related to osteoarthritis 
and not to Diabetes or any complications of Diabetes.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities.  As previously stated, under existing law, 
there must be a showing that the Veteran's service-connected 
disabilities alone are sufficiently severe to cause 
unemployability, and neither non-service-connected 
disabilities nor advancing age may be considered.  

Dr. Z.C. completed several forms on behalf of the Veteran for 
the purpose of applying for disability benefits, wherein the 
doctor stated the Veteran was totally disabled due to 
osteoarthritis.  Further, both the April 2005 and July 2006 
VA examiners concluded that the Veteran's unemployability was 
related to osteoarthritis, and not to his diabetes or any of 
its complications, including peripheral neuropathy.  Finally, 
there is no other evidence that the Veteran has been 
restricted or unable to obtain and/or maintain employment due 
to his service-connected peripheral neuropathy secondary to 
diabetes mellitus, type II.  

Moreover, as noted above, the Veteran failed to respond when 
the RO asked him to authorize it to obtain information from 
his last employer.  The duty to assist a veteran in 
developing evidence is not always a "one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran 
must cooperate when he is asked for information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies 
VA evidence which might have helped establish his claim. 

Thus, the weight of the evidence is against a finding that 
the Veteran is unemployable due to his service-connected 
disabilities.  Because the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


